Citation Nr: 1144837	
Decision Date: 12/08/11    Archive Date: 12/14/11

DOCKET NO.  09-46 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1. Entitlement to service connection for urinary bladder cancer. 

2. Entitlement to service connection for atherosclerotic cardiovascular disease. 

3. Entitlement to service connection for residuals of frostbite of the left hand, to include arthritis. 

4. Entitlement to service connection for residuals of frostbite of the right hand, to include arthritis. 

5. Entitlement to service connection for residuals of frostbite of the left foot, to include arthritis. 

6. Entitlement to service connection for residuals of frostbite of the right foot, to include arthritis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, Spouse


ATTORNEY FOR THE BOARD

H.J. Baucom


INTRODUCTION

The Veteran had active service from February 1951 to February 1953. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a November 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Reno, Nevada which denied service connection for posttraumatic stress disorder (PTSD), hearing loss in the right ear, urinary bladder cancer, atherosclerotic cardiovascular disease, arthritis of both hands, arthritis of both feet, frostbite of both hands, and frostbite of both feet. 

During the pendency of the appeal a March 2011 rating decision granted service connection for PTSD and bilateral hearing loss and those issues are no longer on appeal. 

The issues of service connection for arthritis and frostbite of the left and right hands and left and right feet have been recharacterized/combined to comport with the evidence of record and the Veteran's contentions. 

In May 2011 a Board hearing was held in Las Vegas, Nevada, before the undersigned; the transcript is of record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of residuals of frostbite of the left and right feet are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  At the May 2011 Board hearing, the Veteran withdrew his appeal for the issue of service connection for urinary bladder cancer. 

2.  At the May 2011 Board hearing, the Veteran withdrew his appeal for the issue of service connection for atherosclerotic cardiovascular disease. 

3. The evidence of record establishes that the Veteran experienced frostbite of the left hand in service and has experienced residuals of frostbite ever since. 

4. The evidence of record establishes that the Veteran experienced frostbite of the right hand in service and has experienced residuals of frostbite ever since. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by the Veteran concerning the claim for service connection for urinary bladder cancer have been met.  38 U.S.C.A. § 7105(b)(2) (West 2002 & Supp. 2011); 38 C.F.R. § 20.204 (2011).

2.  The criteria for withdrawal of a substantive appeal by the Veteran concerning the claim for service connection for atherosclerotic cardiovascular disease have been met.  38 U.S.C.A. § 7105(b)(2) (West 2002 & Supp. 2011); 38 C.F.R. § 20.204 (2011).

3.  The criteria for service connection for frostbite of the left hand, to include arthritis, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).

4.  The criteria for service connection for frostbite of the right hand, to include arthritis, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the favorable action taken with respect to the service connection claims for frostbite of the left and right hands, discussion of whether VA has met its duties of notification and assistance is not required, and deciding the appeal at this time is not prejudicial to the veteran.

Withdrawal

An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.

At the May 2011 Board hearing, the Veteran requested to withdraw the claims of service connection for urinary bladder cancer and atherosclerotic cardiovascular disease and there remain no allegations of error of fact or law for appellate consideration.  The Board, therefore, has no jurisdiction to review those issues.




Service connection 

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The nexus between service and the current disability can be satisfied by competent evidence of continuity of symptomatology and evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran contends that he experienced frostbite in service and has experienced residuals of frostbite ever since. 

Service treatment records have been determined to be not available.  If the records had been stored at the National Records Center (NPRC) at the time of the 1973 fire, they would have been stored in an area damaged by the fire.  However, service treatment records are not required to establish an in service incurrence as the Veteran is competent to report what he experienced.  

The Veteran testified that while stationed in Korea for 12 to 15 months he experienced frostbite of the hands and feet three to four times and was treated by a medic and put on restricted duty.  He also testified that he has had residuals of frostbite, feeling cold regardless of the outside weather, in both the hands and feet ever since service.  The Veteran is competent to testify as to his symptomatology, such as hand and foot coldness and pain, as he experiences it through his five senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran is also competent to report that he was treated for frostbite in service.  The Veteran's testimony as to his continuous symptomatology and in service treatment is found to be credible.   

VA treatment records show the Veteran was treated for frostbite of the hands in January 1999 in Chicago. 

In October 2008 a VA examination was conducted which found the Veteran's current complaints of pain in his feet and hands to be arthritis.  No opinion as to the etiology of the Veteran's current hand or foot conditions was provided as none was requested. 

At the Board hearing the Veteran's wife testified that she has known the Veteran since 1979 and that he told her he had frostbite in service.  She testified that she has observed him to have difficulty with his hands, that he is always cold - especially in the hands- regardless of the weather and this causes him to wear more clothing then most people.  The Veteran's wife is competent to report as to what she has observed and as to what the Veteran has told her and her reports are found to be credible. 

In sum, during service the Veteran was treated multiple times for frostbite to the hands.  The Veteran reported that he has experienced frostbite residuals in the left and right hands ever since service.  The Veteran's wife reported that she has observed the Veteran to trouble with cold weather ever since she has known him.  There is competent evidence of continuity of symptomatology.  

The competent evidence establishes that the Veteran's frostbite of the left hand and right hands began in service and has continued ever since.  As such, service connection is warranted.


ORDER

The claim for service connection for urinary bladder cancer is dismissed. 

The claim for service connection for atherosclerotic cardiovascular disease is dismissed. 

Service connection for frostbite of the left hand, to include arthritis, is granted. 

Service connection for frostbite of the right hand, to include arthritis, is granted.





REMAND

In October 2008 a VA examination was conducted.  The examiner evaluated the Veteran's current complaints of foot pain, however it is unclear whether he currently has a diagnosis of frostbite, or residuals thereof, in his left or right feet.  A medical opinion as to whether there is a current diagnosis of frostbite, or residuals thereof, is necessary. 

The Board finds the Veteran's report of experiencing frostbite and being treated for it three to four times while stationed in Korea in service, and his report of experiencing foot pain since service, to be competent and credible.   

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. Schedule an appropriate VA examination.  The claims folder must be reviewed in conjunction with the examination.  

The examiner is to accept as fact that the Veteran experienced frostbite in both feet in service three to four times and that he was treated for frostbite in service.  The examiner is also to accept that the Veteran has experienced pain in both feet ever since service.

The examiner is to diagnose whether there is frostbite, or residuals thereof, of the left and right feet and provide an opinion as to whether any of the diagnosed disabilities are at least as likely as not related to the frostbite incidents in service. 

A complete rationale for the opinion expressed must be included in the examination report.

If the requested opinion cannot be rendered without resorting to speculation, the examiner is to state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2. Review the claims file to ensure that the foregoing requested development is completed, and arrange for any additional development indicated.  Then, readjudicate the claims on appeal.  If either of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative an appropriate time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.   

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).









This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).






______________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


